[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#103)
The co-defendant Kosik's motion to strike, having been presented, it is hereby ORDERED:
1. As to the first claim, Denied.
The complaint (second count) sounds in conversion, not on the basis of a statutory lien requiring reimbursement. The court can consider only such ground as is raised in the motion; Morris v. Hartford Courant Co., 200 Conn. 676, 682 (1986); and as to the plaintiff's cause of action such ground is irrelevant.
2. As to the second claim, Granted.
"The American rule," to which Connecticut subscribes, "is that attorney's fees and ordinary expenses and burdens of litigation are not allowed to the successful party absent a contractual or statutory exception." Marsh, Day  Calhoun v. Solomon, 204 Conn. 639, 652 (1987). No such exception is pleaded.
GAFFNEY, J.